         Case 7:18-cv-01838-LSC Document 137 Filed 02/17/21 Page 1 of 2                FILED
                                                                              2021 Feb-17 PM 02:52
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION

   SHANNON HAMNER,                      )
          Plaintiff,                    )
                                        )
    v.                                  )                7:18-cv-01838-LSC
   TUSCALOOSA COUNTY                    )
   SCHOOL SYSTEM, et al.,               )
                                        )
          Defendants.                   )

                                     ORDER

      For the reasons stated in the Memorandum of Opinion entered

contemporaneously herewith, TCSS’s Motion for Summary Judgment (doc. 84) is

GRANTED as to Counts IV and V and DENIED as to Counts I, III, and VI. The

Individual Defendants’ Motion for Summary Judgment (doc. 86) is GRANTED as

to Count I and TERMINATED AS MOOT as to Count VII. Count VII is

DISMISSED WITHOUT PREJUDICE. TCSS’s Motion for Reconsideration (doc.

90) is DENIED. Defendants’ Motions to Strike Plaintiff’s Response Briefs (docs. 98

& 101) are TERMINATED AS MOOT. Defendants’ Motions to Strike Plaintiff’s

Response Briefs (docs. 114 & 119) are TERMINATED AS MOOT IN PART and

DENIED IN PART. TCSS’s Motion to Deem Statements of Facts Admitted (doc.

115) is DENIED. Defendants’ Motions to Strike Evidentiary Material (docs. 96, 97,
                                   Page 1 of 2
      Case 7:18-cv-01838-LSC Document 137 Filed 02/17/21 Page 2 of 2




& 103) are TERMINATED AS MOOT. Defendants’ Motions to Strike Evidentiary

Material (docs. 102, 117, 118, & 120) are TERMINATED AS MOOT IN PART and

DENIED IN PART.


     DONE and ORDERED on February 17, 2021.



                                         _____________________________
                                               L. Scott Coogler
                                          United States District Judge
                                                                         202892




                                Page 2 of 2
